FILE COPY



        RE:   Case   No.   15-0170                       DATE:    5/29/2015
        COA #:    12-14-00343-CV            TC#    2014C-0199
STYLE: CAROLE     ANN   WALLACE
   v.   BARBARA      LOUISE   HERNANDEZ


     Today the Supreme Court of Texas denied the motion
for rehearing of the above-referenced petition for
review.




                              MS.   CATHY   S.    LUSK
                              CLERK, TWELFTH COURT OF ApPEALS^a
                              1517 WEST FRONT, SUITE 35|§
                              TYLER,   TX    75702